Title: Abigail Adams to John Adams, 23 April 1781
From: Adams, Abigail
To: Adams, John


     
      My Dearest Friend
      
       April 23 1781
      
     
     You will wonder I suppose to what part of the world all the Letters you have written since the 25 of Sepbr. are gone, that not a line of a later date has reachd me, even up to this 23 day of April. My Heart sickens at the recollection, and I most sensibly feel the sacrifice of my happiness from the Malignant Union of Mars with Belona. My two dear Boys cannot immagine how ardently I long to fold them to my Bosom, or the still dearer parent conceive the flood of tenderness which Breaks the prescribed Bounds and overflows the Heart, when reflection upon the past, and anticipation upon the future unite in the mind of Portia. Unaccustomed to tread the stage of dissipation, I cannot shake of my anxiety for my Country and my dearest connextions, in the Beau Mond, whilst the one is Bleading, and the others seperated far, far from me, but in a frugal and republican stile; I pass the lonely Hour, with few enviers and fewer Imitators.
     
     Your predictions with regard to peace and war are verified and the united Provinces are at last obliged to declare themselves. Happy for them if they had sooner attended to the voice of their Friends, they would then I dare venture to affirm been sooner upon their gaurd against the Hostile depredations of Britain, but if the old Batavian Spirit still exists among them, Britain will Rue the Day that in Breach of the Laws of Nations, she fell upon their defenceless dominions, and drew upon her, as it is thought she must, the combined force of all the Neutral powers. If these people do not possess an ambition for conquest, yet they have heretofore exhibited a spirit superior to domination, that Spirit which prompted them to repel the Tyranny of Philip administerd by the cruel Alva, will excite them under superior advantages to Retaliate the Hostilities of the British Alva, that Spirit which prompted from Prince William that Heroick reply, “that he would die in the last Ditch, e’er he would see his Countrys ruin,” will cement an indissoluble bond of union between the united States of America and the united Provinces who from a similarity of circumstances have each arrived at Independance disdaining the Bondage and oppression of a Philip and a Gorge.
     Our own American affairs wear a more pleasing aspect. Maryland has acceeded to the confederation at the very time when Britain is deludeing herself with the Idea that we are crumbling to peices. New York has given up her claims to Vermont, and a 14tenth State will soon lift her Head under the auspices of Congress. Our Leavies are generally raised for 3 years and on their March to join the main Army. The Spring is advanceing and our Soldiers will have less occasion for cloathing—patience, perseverance and intrepidity have been their Armour and their cloathing through an inclemnant Winter. Who is answerable for the shamefull conduct which deprived them of their outward cloathing which they had reason to expect and justice demanded. I presume not to say, but if the omission has arisen from fraud, negligence or cabal, may the inhumane wretches be exposed to view and meet the infamy they justly merrit.
     You will see by the paper inclosed that the Seat of war is chiefly in the Southern States, and there our Enemies by victories and defeats are wasteing daily, whilst they are training to Arms, and inureing to dicipline and hardships those states as they have before our Northern ones, to persue them to Inevitable distruction, and to prove to all Europe the falsity of their assertions, when not a single State submits to their haughty userpations, in all their Boasted conquered dominions.
     Our Finnances have been upon a much more respectable footing for some time. Goods of all kinds fell in their prices, and exchange kept at 75 for one for five months. The Capture of Eustatia and the War between Holland and england has raised Goods again Tea in a particular manner to double what it ever has been before, it was down to a hard dollor per pound or 75 it is now at 15 Shillings.
     I have thought that a small chest of about one hundred weight of Bohea Tea, would turn to as good an account as any thing you could send me. This Letter is to go by a vessel of Mr. Tracys. If you think it expedient you may order it by her, as it will come freight free if consigned to him, as the other articles were from Bilboa.
     The best Green Tea I have ever had was that sent by Davis. If you send again, let it be Suchong, it is not so dear and answers better here. The Bandano hankerchiefs from Holland were the best article for sale I have ever received. The chints you were so kind as to order me by Sampson arrived—safe I cannot say. They were put up with some things which came to Mr. Austins Brother and were so unfortunate as to be wet, and half of them damaged, mildewed and in a manner spoilt. I parted with them in the best manner I could, the damaged for rather more than the sterling cost and the others very well. They were all good as well as handsome which renderd it more unfortunate to have them wet, but the cargo was so in general.—As to my long expected trunk, it has at last arrived in Philadelphia. I am 10th to discribe the state of it, because I am loth to make you angry, yet you ought to know it, least the person who put them up should again be imployed by you. I have neither Letter or invoice, which is the first time an omission of this kind has taken place. I cannot determine the price of a single article or know what were really put up, or what omitted. From your Letters alone in which you have repeated that all was orderd which was requested, and the loss of all Dr. Tufts things; leads me to think that the many others which are missing were stolen out. My Muslin hankerchiefs, Aprons, Nabbys plumes, Mr. Tufts Buckles, Brothers velvet, the linings and trimmings for the Gentlemens cloaths are among the missing articles. According to Mr. Lovell’s invoice for I have not yet seen them. When I found they would be like to go to Philadelphia I requested Mr. L——1 to receive them for me when ever they arrived, and it was well he did or what remaind would have been intirely lost. They were put in a Box without any wraper, through the cracks of which you might see the things; they were liable not only to be wet but plunderd, both of which they sufferd. Dr. Winship whom I have seen, says that when Mr. Moylan requested him to take them; he refused them, unless he would repack them, and purchase a hair Trunk for them; he replied that he had no money in his hands, that he had sent the account to you, and you had paid it, and that if he would not take it, he would deliver it to Capt. Jones, which he accordingly did; when Mr. L——1 received them together with a Box for Mr. Gerry, they were in a smoaking state. He examined his, found them rotton upon which Mr. L——1 unpacked mine and found them so wet as to oblige him to dry every thing by the fire. The linnings, the diaper all damaged, Mrs. Cranchs cambrick mildewed, happily the wollen cloths were only wet, the leather Gloves quite rotton. I could wish you to repeat that article by the first opportunity and order a peice of wollen between every pair as they are the most liable to damage by wet. The Box of china was deliverd safe to Mr. L——1. If this should reach you before the Alliance leaves France be so kind as to order me one half a dozen tombour worked Muslin hankerchiefs, 4 Ells Book Muslin, one pound of white threads, 12 Ells of light crimson caliminco with a peice of coarse cambrick and any light wollen stuff that will answer for winter gowns, half a dozen coulourd plumes and a small Box of flowers for Miss Nabby at her request to her pappa. My chints came just in time to enable me to purchase the 3 part of a Man which fell to my share in the class to which I belonged at the head of which I had the Honour to stand. We gave 300 hard Dollors for 3 years, and a third part fell to my share, a third part is paid in hand, the remainder annually. The Town was divided into classes, and in about a months time the men were all raised. 38 fell to the share of this Town.
     Poor Mrs. Dana says she is taxed to death and she shall be ruined if he stays any longer. What shall I say—why that I have paid 21 hundred pounds since last July, Lawfull money, and have a thousand pound still to pay, and that you have enabled me to do it—but I do not increase in wealth, nor yet diminish the capital.—I have ventured to make some improvements in Husbandry and have a desire to become a purchaser in the State of Vermont. I may possibly run you in debt a hundred dollors for that purpose. Many people are removeing from this Town, and others. Land is sold at a low price, what do you think of a few thousand acres there? I know you would like it, so shall venture the first opportunity a hundred and 20 or 30 dollors will Buy a thousand acres.
     I have written very often to you by way of Spain and Bilboa, which places I wish you would try. If you sent me any thing by the Fame, let me know. She is lost or taken—and Mr. Guile we fear in her. Adieu my dear Friend my Love must suffice my dear Lads now. I have not time to write to them or Mr. Thaxter.
     
      Yours ever yours,
      Portia
     
     
    